 

UNITED STATES DISTRICT COURT
WESTERN DISTRICTION OF WISCONSIN

 

WILLIAM RIDDLE,
Plaintiff

vs. 3:16-cv-00335

ANDREW M. SAUL,
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

ORDER

 

The court finds and orders an attorney fee of $8,829.60 pursuant to 42 U.S.C. § 406(b).
The attorney fee of $2,441.00 allowed pursuant to the Equal Access to Justice Act and costs will

be refunded to Plaintiff upon counsel’s receipt of the allowed 406(b) fee awarded.

+ ;) a
Dated this — day of OOUPEZ 2019.

BY T OURT

e OP Nm
STEPHEN L. CROCKER
United States Magistrate Judge

 
